Whatever the rules of racing decide in such a case should be the standard of decision now, the rule of law being that if he is entitled to the penalty by the rules of racing, he is so by law.
The jury were divided, and a juror withdrawn.
See McKenzie v. Ashe, 3 N.C. 161; Hunter v. Bynum, ibid., 354.
NOTE BY REPORTER. — Upon inquiry after the trial, several persons well experienced in racing gave it as their decided opinion that no accident whatever could exempt the defendant from forfeiture in case of failure, unless he had expressly provided against it by his agreement.
NOTE BY ANNOTATOR. — All bets were made illegal. Laws 1810, ch. 796, now C. S., 2142, 2143; Gooch v. Faucett. 122 N.C. 270.
 *Page 1